FILED
                            NOT FOR PUBLICATION
                                                                           OCT 03 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES SECURITIES AND                     No.   13-55043
EXCHANGE COMMISSION,
                                                 D.C. No.
              Plaintiff-Appellee,                8:11-cv-00315-DOC-AJW

 v.
                                                 MEMORANDUM*
FRANCIS WILDE; et al.,

              Defendants,

 and

MARK A. GELAZELA,

              Defendant-Appellant.



UNITED STATES SECURITIES AND                     No.   13-55295
EXCHANGE COMMISSION,
                                                 D.C. No.
              Plaintiff-Appellee,                8:11-cv-00315-DOC-AJW

 v.

FRANCIS WILDE; et al.,

              Defendants-Appellants,

       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
 and

STEVEN E. WOODS; et al.,

              Defendants.


                    Appeals from the United States District Court
                       for the Central District of California
                     David O. Carter, District Judge, Presiding

                          Submitted September 26, 2016**

Before: D.W. NELSON, GRABER, and WATFORD, Circuit Judges.

       Defendants appeal the district court’s order granting summary judgment on

the Securities and Exchange Commission’s securities fraud claims. We affirm the

district court’s order because defendants have failed to demonstrate a genuine

dispute as to any material fact in this case. We also find that the district court acted

within its discretion by ordering disgorgement of the ill-gotten gains.

       AFFIRMED.




       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                           2